      Case 1:20-cv-21601-KMW Document 19-10 Entered on FLSD Docket 04/29/2020 Page 1 of 2



                                                   I        RETURN OF SERV!CE
                                                 UNITED STATES DISTRICT COURT
                                                          Southern Dlstttct of Flonda

Case Number:20‐ 21601‑CIV‐ VVILLIAMS



                                                                                                                             ‖
                                                                                                                             Ⅲ‖Ⅲ
                                                                                                                               Ⅲ‖‖
                                                                                                                                 ⅢⅢ‖
Plaintir:
UNITED STATES OF AMERICA
VS.
                                                                                                                              SOP2020000636
Defendant
GENESiS‖ CHURCH OF HEALTH AND HEALiNG;MARK GRENON;JOSEPH GRENON:
JORDAN GR■ NON;andJONATHAN GRENON,
For:
Matthew Feeley
U,S. ATTORNEY'S OFFICE
99 NE 4th Skeet, Suite 300
Miami, FL33132

Received by Service of Process, lnc. on the 24th daV-of A pril,Zo2Oat 1 1:59 am to be served on GENESIS ll CHURCH OF HEALTH
AND HEALING,2014 Garden Ln., Bradenton, FL 34205.

I, Jason Stolberg, do hereby affirm that on the 28th day of April, 2020 at                  {'l:10 am' l:

served an AUTHORTZED entity by delivering a true copy of the SUMMONS lN A GIVIL ACTION; GOMPLAINT FOR PRELIMINARY
AND pERMANENT |NJUNcrioN against All oefenaants;Civil cover Sheet; Civil Gomplaint Cover Sheeh clerks Notice of
Judge Assignment to Judge Kathieen M. Wllliams; EX PARTE MOTION UNITED STATES EX PARTE MOTION FOR
iEMtsd{AiinEsrierr.lr,rc oRDER AND pRELtMtNARy lNJuNcnoN AND suppoRTtNc MEMoRANDUM oF LAW by united
SGiigoi lmerica With Exhibit's; ORDER Granting 3 Ex Parte Motion for Temporary Restraining ordel MOTION UNITED
siaies r,aoloN FoR LIFTING oF THE SEAL oF ine oocxer by unitedstates of America; oRDERorder;                 Granting 5 Motion for
Lifting of The Seal of The Docket; CLERK'S NOTICE of Gomplianggly 9l-"33!,IS 9: _9            pursuant to 6        ORDER OF
                                         pRAcflcES          pRoCEDURES;      NortcE    of Attorney Appearance   uI pgrlC Frank;
REFEhRAL AND NoncE oF couRT                           AND
 uolce of Attorney ljpeJranc" by R Gotdstein; Letter from Bisllop ru{x !. Grenorr;                 from  Bishop  Mark S' Grenon,
                                                                                                                   !:I:t
 Ei"r.,o-p  l-"tfu d, Grinon, Bishop Joseph T, Grenon        Bishop  Jordan  P, Grenonl   PAPERLESS    ORDER;   oRDER'   Defendants
 are ordered to compty   with ihe Fed'eral Rules  of Givil Procedure;  Notlce o!.filin9*S3_ryrgnsesAND_Ackrrowledge.gnl:.f       .
                                                                                                                          of: 2014
 Service with the dati ind hour of service endorsed thereon by me, to: JONATHAN GRENON as BISHOP at the address
                                                                                                                 OF HEALTH AND
 Garden Ln., Bradenton, FL 34205, who stated they are authorized to accept service for GENESIS ll CHURCH
 HEALING, and informed    said person of the contents therein, in compliance with state statutes.

Addltional lnformatlon pertaining to this Service:
                                                                                                      and the documents were
 Jonathan Grenon r"tr."jio t-ai,Jif,e oocur"nts in iianO. Seryer advised him that he was being serued
 placed on the ground in front of Grenon,

                                                                                                           jud.icial.circlit.in which the
 I am over   the age of 1g and have no interest in the above a9!9nrl am. certified in good-standing.in the
 p*""s; *uis"iv"o.       No notary required pursurnito Fsg2.b2a.2 and,under pendiry of perjury, I de.clare that the facts set forth are true
 and correct,




      GOVERNMENT
         EXH:BIT
 CASE
 NQ
                                                                                                      P.0.Box 53653
  旧′
 貯「 θ
                                                                                                      Mianl:,FL 33265
                                                                                                      (305)226・ o809

                                                                                                      0ur」 Ob Serial Number:SOP‐ 2020000636


                                            copy‖ ght 0 1992‐ 2020 0otabase Servlces,:nc―   Process Servers To● lboX V3 1m
Case 1:20-cv-21601-KMW Document 19-10 Entered on FLSD Docket 04/29/2020 Page 2 of 2
  Case l:20‐   cV‐ 216ol・   KMW Do6u市 ent                                                          e l of5
                                                       17 Eniered On FLSD Docket 04′ 27/202C11131ミ 】



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                       Case No.20‐ 21601‐ CIV‐ WILLIAMS


      UNITED STATES OF AMERICA,
                                               Pttj″ ′



      GENESIS II CHURCH OFttEALTHAND
                                                                                         休                     血側
                                                                         sery6t・ l Date
        HEALING;
      MARK GRENON;                                                       seⅣ OF
      JOSEPH GRENON;
      」ORDAN GRENON:and                                                   l・   D.嚇
      JON』 HAN GRENON,             1
                                            Dび ′  れな
                                               4α α ・



                                       suMMONSIN A CIVIL ACT10N
     To:                        GENESISIICHURCH OF HEALTH AND ttALING
                                2014 Gardcn Ln.                                                            .
                                Bradenton,FL 34205

               A lawsuit has been filed against you.




                                                              淵
                                                              c name and addrcss are:
                                                              〕
                                                                                            驚
                                                                                 Ross S, Goldstein
                         Matthew J.Feeley                                         David A' Frank
                 Assistant United Statos Attorney                          Senior Litigation Counsel
                  United States Attorney's()fice                      Unite{ States Department of Justice
                fOr the sOuthern District of Flo五 da                     Consumer Protection Branch
                     99 NE 4th Strcet,Suitc 300                                  P.O. Box 386
                         Miami,FL 33132                                        Washington, DC 20044


              If you fail to rcspond,judgmcntby default will be cntered against youfoi tlle reliefdemandedin
                                                           On with the court・
      the complain,,You must also nle your ansWer or mO■


                                                                                                     嬌響韓脚印1'

                                                                                                       iS力 a Beas′ erMaFin
                                                                                                   s/パ ′
                   Apr   27,2020
      Date:
                                                                                                          こ
                                                                                                     憮犠:鴇・轟
